MEMORANDUM**
Though the district court’s decision granting partial summary judgment to the city may have the indirect effect of “refusing ... [an] injunction[ ],” see 28 U.S.C. § 1292(a)(1), we decline to interpret 28 U.S.C. § 1292 so broadly as to allow an interlocutory appeal that would inevitably result in “piecemeal review.” See Carson v. Am. Brands, Inc., 450 U.S. 79, 84, 101 S.Ct. 993, 67 L.Ed.2d 59 (1981).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.